                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EXHIBITION ON SCREEN, LTD.                    :      CIVIL ACTION
                                              :
      v.                                      :
                                              :
DEREK PEW                                     :      NO. 18-3212

                                         ORDER

      NOW, this 19th day of December, 2018, upon consideration of Defendant’s Motion

to Dismiss Pursuant to Rule 12(B)(6) (Document No. 6), the response, the reply, and the

sur-reply, and after oral argument, it is ORDERED that the motion is GRANTED.

      IT IS FURTHER ORDERED as follows:

      1.     The complaint is DISMISSED;

      2.     Plaintiff is granted leave to file an amended complaint; and

      3.     If the plaintiff elects to file an amended complaint, it must do so no later than

January 4, 2019.




                                                         /s/TIMOTHY J. SAVAGE
